Title: To Alexander Hamilton from Thomas Lloyd Moore, 17 September 1799
From: Moore, Thomas Lloyd
To: Hamilton, Alexander


          
            Sir
            Camp Bristol Sept. 17. 1799
          
          It is my duty to inform You that a Duel took place on thursday last the 12th. Instant; between Cap. Johnston, and Lt. Sharp, both of my Regt. in which the latter was shot dead on the spot. I have also reported this to the Secretary at War in order that the vacancy may be filled up.
          I have the honor be Sir, your humble servt.
          
            Thomas L. Moore
            Lt Col. commdg. 10th Reg.
          
          Genl. Hamilton
        